Exhibit 10.2
ABM INDUSTRIES INCORPORATED
RESTRICTED STOCK UNIT AGREEMENT
2006 EQUITY INCENTIVE PLAN
The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of ABM Industries Incorporated (the “Company”) has approved a grant
to you (the “Grantee”) of Restricted Stock Units (“RSUs”) pursuant to the ABM
Industries Incorporated 2006 Equity Incentive Plan (the “Plan”), as described
below.

     
Grantee Name:
  (Name)
 
   
Number of RSUs Granted:
  (# RSUs)
 
   
Date of Grant:
  March 31, 2010
 
   
Vesting Schedule:
  100% on the fifth anniversary of the Grant Date

Vesting Schedule: Provided you continue to provide services to the Company or
any subsidiary or parent of the Company through the applicable vesting date, the
RSUs will vest and restrictions will lapse as provided above. Unvested RSUs may
be subject to forfeiture if you terminate employment before the vesting date, as
set forth in the Plan, the Statement of Terms and Conditions and Attachment 1
attached hereto. In addition, unvested RSUs, shares received in connection with
the vesting of RSUs and amounts realized on the sale of such shares may be
subject to forfeiture under the circumstances set forth in the Plan and the
Statement of Terms and Conditions.
Additional Terms: þ If this box is checked, the additional terms and conditions
set forth on Attachment 1 hereto are applicable and are incorporated herein by
reference. (No document need be attached as Attachment 1).
By their signatures below, the Company and the Grantee agree that the RSUs are
granted under and governed by this Restricted Stock Unit Agreement (including
Attachment 1, if applicable) and by the provisions of the Plan and the Statement
of Terms and Conditions attached hereto. The Plan and the Statement of Terms and
Conditions are incorporated herein by reference. Capitalized terms not defined
herein shall have the meanings ascribed to them in the Plan or in the Statement
of Terms and Conditions, as applicable.
The Grantee acknowledges receipt of a copy of the Plan, the Statement of Terms
and Conditions and the Plan Prospectus, represents that the Grantee has
carefully read and is familiar with their provisions, and hereby accepts the
RSUs subject to all of their terms and conditions. The Grantee acknowledges that
there may be adverse tax consequences upon settlement of the RSUs or disposition
of the shares, if any, received in connection therewith and that Grantee should
consult a tax adviser prior to such settlement or disposition.
Please sign your name in the space provided below on this Restricted Stock Unit
Agreement and return an executed copy to Erin Andre, ABM Industries
Incorporated, 551 Fifth Avenue, Suite 300, New York, New York 10176.

                  ABM INDUSTRIES INCORPORATED       GRANTEE    
 
               
By:
               
 
               
 
  Linda Chavez            
 
  Chair of the Compensation Committee            

                     
Date:
          Date:        
 
                   

     
Attachments:
  Attachment 1 (Additional Terms and Conditions)
2006 Equity Incentive Plan
Statement of Terms and Conditions
Prospectus

 

 



--------------------------------------------------------------------------------



 



Attachment 1
Additional Terms and Conditions
Pursuant to the authority provided in the Plan and the Statement of Terms and
Conditions, the Compensation Committee has determined that the RSUs granted
pursuant to this Restricted Stock Unit Agreement shall be subject to the
following additional terms and conditions.
Retirement. All references to “Retirement,” in Section IV.B.2.a of the Statement
of Terms and Conditions shall be disregarded and of no force and effect with
respect to the RSUs. Accordingly, Retirement shall not result in pro-rata
vesting of the RSUs, notwithstanding Section IV.B.2.a of the Statement of Terms
and Conditions. The Grantee acknowledges that unvested RSUs shall be subject to
forfeiture if the Grantee terminates employment due to Retirement before the
vesting date.
Disability or death. The provisions in Section IV.B.2 of the Statement of Terms
and Conditions with respect to vesting in the event of Disability or death shall
be disregarded and of no force and effect with respect to the RSUs and instead,
the provisions set forth in the following sentence shall apply with respect to
vesting of the RSUs in the event of Disability or death. If the Grantee ceases
to be a bona fide employee of the Company or an Affiliate, which cessation
constitutes a “separation from service” under Section 409A of the Code and which
is the result of Disability or death, then the restrictions shall lapse as to
the number of Shares or Share Equivalents equal to the number of Shares or Share
Equivalents originally subject to the Award multiplied by the number of whole
months between the grant date and the date of Disability or death divided by 60.

 

 